Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	In claims 1, 18 and 35, the clause any combination thereof is being interpreted to exclude 1) a highest quality beam measurement or 2) earliest .. contention based resource.  Clarification requested. 

Claim Interpretation (112f)
The text of those sections of Title 35, U.S. Code in regards to 112(f) not included in this action can be found in a prior Office action.

For claims 35,  36, the following has been determined from the Specification: means for receiving (710 Figure 7, 1010 Figure 10), means for initiating (720 Figure 7), means for determining (725 Figure 7), means for transmitting (1020 Figure 10) for the UE (Figure 7) and base station (Figure 10) respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 13, 17, 18, 19, 22, 30, 34-38,  are rejected under 35 U.S.C 102 as being anticipated by Kim (US 2022/0007261).
 
For claims 1, 18, 35, 37,  Kim discloses a user equipment (UE) (Figure 11)  receiving, from a source network entity (Source Figure 11), a conditional handover configuration (S1113 Figure 11 CHO configuration [0152]) indicative of a target cell for handover of the UE upon satisfaction of a condition (e.g. measurement of target candidates [0153]), the conditional handover configuration also indicative of a beam quality threshold ([0174] beam-threshold for cell reselection) for a random access procedure (S1117 Figure 11 contention based RACH) on the target cell upon satisfaction of the condition ([0153] upon evaluation of handover condition); 
	initiating a handover procedure (e.g. random access [0154] to selected target node) to the target cell based at least in part on satisfaction of the condition indicated by the conditional handover configuration (determine handover condition is satisfied [0153]); determining, from a plurality of beam measurements of the target cell ([0159] multibeam operation), at least two beams of the target cell that satisfy the beam quality threshold ([0171] highest number of beams above the threshold e.g. cell B,C Figure 13 with multiple good beams); 
	selecting a beam from the at least two beams (e.g. Cell B Figure 13, target 1 Figure 11) for the random access procedure on the target cell (S1117 Figure 11) based at least in part on a highest quality beam measurement value of the at least two beams (select highest ranked cell [0199] e.g. cell B Figure 14 with multiple beams), an earliest configured contention based random access time-frequency resource of the at least two beams, or any combination thereof; and 
	transmitting, based at least in part on the selected beam of the target cell (e.g. Target 1 Figure 11), a random access request ([0154] S1117 Figure 11 random access preamble) to the target cell ([0154] target RAN node 1) to initiate the random access procedure on the target cell for the handover of the UE (contention based RACH S1117 Figure 11).

For claims 13, 30, 36, 38, Kim discloses a source network entity (source Figure 11), receiving from a user equipment (UE) (UE Figure 11), a cell measurement report indicative of a target cell (S1103 Figure 11 [0147] neighbor cells); and 
	transmitting, to the UE, a conditional handover configuration (S1113 Figure 11) indicative of the target cell (e.g. target 1 Figure 11) for handover of the UE upon satisfaction of a condition ([0153] handover condition), the conditional handover configuration also indicative of a beam quality threshold (S1205 Figure 12 based on a number of good beams) and a beam quality threshold offset  (e.g. threshold2 Figure 14)  below the beam quality threshold (handover threshold Figure 14) corresponding to one or more contention free random access resources (RACH-less handover [0154]) for a random access procedure by the UE on the target cell (steps S1117-S1119 Figure 11 to complete handover to target cell 1). 

Particularly for claim 18, 30, 35, 36, 37, 38, processor (211, 221 Figure 2), memory (212, 222 Figure 2), and instructions (1615, 1625 Figure 16) stored in the memory respectively for the UE (e.g. 210 Figure 2) and base station (e.g. 220 Figure 2). 

For claims 2, 19, Kim discloses identifying that the conditional handover configuration does not associate contention free random access resources (RACH-less [0154]) with any beam of the target cell (RACH-less step S1117 is omitted from Figure 11 conditional handover procedure [0154]); and comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (S1115 Figure 11 evaluate handover condition [0153]).

For claims 5, 22,  Kim discloses transmitting the random access request ([0154] random access preamble) as part of a contention based random access procedure (Figure 11 contention based RACH).

For claims 10, 15, 27, 32, Kim discloses identifying that the conditional handover configuration ([0049] triggering condition with offset value) further indicates a beam quality threshold offset for the target cell ([0157] cell selection criterion with Qoffsettemp).
 
For claims 17, 34, Kim discloses determining the condition (S1105 Figure 11 HO decision), the beam quality threshold (e.g. threshold2 Figure 14), a beam quality threshold offset ([0157] cell selection criterion with Qoffsettemp ), based at least in part on the received cell measurement report (S1103 Figure 11 [0147] neighbor cells) wherein the received cell measurement report is also indicative of one or more beam measurements corresponding to the target cell ([0158] cell reselection with multi-beam). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-9, 11-12, 14, 17, 23-26, 28-29, 31, 34, are rejected under 35 U.S.C 103 as being unpatentable over Kim in view of  R2-1906218 (Ericsson “On FR2 impact on CHO” 3GPP WG2 #106 Reno 13th- 17th  May 2019) 

For claims 6, 23,  Kim does not teach associating RACH-less (CFRA) with a set of beams.
R2-1906218, in the same field of conditional handover,  discloses identifying that the conditional handover configuration further indicates a set of beams of the target cell configured (page 3 Figure SSB index 0, 1, 2, ...) with contention free random access resources (page 4 CFRA mapping between RACH resources and SSBs).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teachings of conditional handover using a set of beams configured with both CFRA and CBRA (page 4) associated with a cell  to avoid RLFs (section 2.1). 
 
For claims 7, 24, Kim discloses comparing each of the plurality of beam  measurements of the target cell ([0158] cell reselection with multi-beam) with the beam quality threshold (S1205 Figure 12 based on a number of good beams); 
	identifying that none of the at least two beams (cell B, C beams Figure 14 ) that satisfy the beam quality threshold are among the set of beams of the target cell configured with contention free random access resources (e.g. cell B and C configured with CFRA Figure 14 but not optimal); and 
	selecting a highest quality beam of the at least two beams that satisfy the beam quality threshold as the selected beam (Cell A beams Figure 14 best quality cell), 
	wherein the random access request is transmitted as part of a contention based random access procedure ([0154] RACH preamble followed by RAR) on the selected highest quality beam of the target cell ([0140] target cell sending RACH preamble).

For claims 8, 25, Kim discloses comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (Figure 14); and 
	selecting a highest quality beam of the at least two beams (beams from cell A, B, C Figure 14 [0203]) that satisfy the beam quality threshold (threshold2 Figure 14) as the selected beam (select beams from cell A [0202]), regardless of whether the highest quality beam (from cell A) is among the set of beams of the target cell (cell A) configured with contention free random access resources (design choice selecting from RACH-less or contention based RACH S1117 Figure 11 of cell A), 
	wherein the random access request ([0154] RACH preamble) is transmitted on the selected highest quality beam of the target cell as part of either a contention based random access procedure ([0154] RACH preamble followed by RAR).

For claims 9, 26, Kim discloses comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (Figure 14);  and 
	selecting, as the selected beam, a highest quality beam of the at least two beams (beams from cell A, B, C, Figure 14 [0203]) that satisfy the beam quality threshold (threshold2 Figure 14) and that is also among the set of beams of the target cell configured with contention free random access resources ( design choice selecting from RACH-less or contention based RACH S1117 Figure 11 of cell A) , 
	wherein the random access request ([0154] RACH preamble) is transmitted as part of a contention free random access procedure ([0154] RACH preamble followed by RAR).

For claims 14, 31, Kim does not teach associating RACH-less (CFRA) with a set of beams.

R2-1906218, in the same field of conditional handover, discloses configuring one or more contention free random access resources (CFRA configured page 4) for each beam in a set of beams of the target cell (page 4 Figure), wherein the conditional handover configuration (CHO configuration Figure 1) is also indicative of the set of beams of the target cell configured (page 4 Figure SSB 0, 1, 2, 3) with the one or more contention free random access resources (page 4 CFRA UE provided with mapping between RACH and SSBs).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teachings of conditional handover using set of a set of beams configured with both CFRA and CBRA associated with a cell to avoid RLFs (section 2.1).
For claims 11, 28,  Kim does not disclose a subsequent random access procedure (CFRA/CBRA fallback). 
However, R2-1906218 in the same field, teaches comparing beam measurements of each of a second set of beams (e.g. bad and good beams of cell B Kim Figure 13) of the target cell configured with contention free random access resources with the beam quality threshold (page 5 SSB/beam with CFRA does not meet the threshold and therefore does not succeed), the second set of beams corresponding to a subsequent random access procedure; (page 5 unsuccessful CFRA requires CFRA/CBRA fallback).  
	identifying that none of the second set of beams satisfy the beam quality threshold (e.g. cell D with multiple beams Figure 14 Kim), but that one or more beams of the second set of beams are within the beam quality threshold offset from the beam quality threshold (e.g. bad beams of cell B Figure 13 that are below Threshold2 Figure 14 Kim); and 
	selecting a highest quality beam of the one or more beams as a selected second beam (e.g. one of the bad beams of cell B Figure 13 Kim), wherein a second random access request is transmitted on the selected highest quality beam as part of a contention free random access procedure (CFRA/CBRA fallback if CFRA does not meet the threshold page 5).

It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teaching of selecting the best beam from the beams that fail to meet the threshold during CFRA in the subsequent CBRA (page 5).  

For claims 12, 29,  Kim discloses identifying that the conditional handover configuration (S1113 Figure 11 CHO configuration [0152]) further indicates a beam quality threshold offset for the target cell; ([0174] beam-threshold for cell reselection),
	comparing each of a second plurality of beam measurements the target cell (e.g. cell B Figure 13 with 3 good beams) with the beam quality threshold ( [0171] highest number of beams above the threshold e.g. cell B, C, Figure 13); 
	identifying that none of a second  plurality of beams satisfy the beam quality threshold (e.g. cell D with multiple beams Figure 14), but that one or more beams of the second plurality of beams are within the beam quality threshold offset from the beam quality threshold (e.g. bad beams of cell B Figure 13 that are below Threshold2 Figure 14);
 Kim does not disclose an earliest configured contention based random access time-frequency resource.
However, R2-1906218, in the same field of conditional handover, discloses 
	selecting, either a first beam of the second plurality of beams (Figure page 3) having an earliest configured contention free random access time-frequency resource (PSS/SSS-x/SSB index Figure page 3) or a second beam of the second plurality of beams having an earliest configured contention based random access time-frequency resource (R2-1906218 page 3 UE provided with RACH/SSB for target cell and select a suitable, earliest SSB), the selecting being based at least in part on whether any of the second plurality of beams have contention free random access resources configured (R2-1906218 Observation 4 CFRA configured for all possible beams or CBRA), wherein a second random access request is transmitted as part of either a contention based random access procedure or a contention free random access procedure (R2-1906218 Observation 4 all CFRA), based at least in part on whether the first beam configured with contention free random access resources or the second beam configured with contention based random access resources is selected (R2-1906218 page 5 Observation 6 avoid only a subset of beams with CFRA).

It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teaching of connecting to the earliest CBRA SSB during a  CFRA/CBRA fallback in case CFRA access of a SSB/beam does not succeed [page 5].   

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415